        Case 5:19-cv-03713-RAL Document 15 Filed 04/24/20 Page 1 of 1




                    IN THE UNITED STATES COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN J. GLEASON,                        :      CIVIL ACTION
                                        :
             Plaintiff                  :
                                        :
             v.                         :
                                        :
ANDREW M. SAUL,                         :      No. 19-cv-03713-RAL
Commissioner of Social Security,        :
                                        :
             Defendant                  :

                                      ORDER

      AND NOW this 24th day of April, 2020, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Plaintiff’s Request for Review (Doc. No. 11) is GRANTED, and the matter is

         REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

         the Commissioner of Social Security for further proceedings consistent with

         the Memorandum Opinion;

      2. JUDGMENT IS ENTERED by separate document, filed

         contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

         Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

         statistics.



                                               _s/Richard A. Lloret____________
                                               RICHARD A. LLORET
                                               U.S. Magistrate Judge
